EXHIBIT D
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JUSTIN EVERETT,
Plaintiff,
v.

FIELDWORKS, INC., LAURA
BARKLEY, ZACHARY REIDER, CHRIS
GALLAWAY and LEWIS GRANOFSKY,

Defendants.

Civil Action No. 2:17-cv-01495-PJP

Nemme Nome! Nee Nee” Nee” Nee” Neue” Neue” See”

DECLARATION OF ZACHARY REIDER

I, Zachary Reider, hereby declare and state the following:

1, My name is Zachary Reider.

2. I have personal knowledge of the information contained in this Declaration.

3. I reside in Boise, Idaho, and have resided here for approximately 2 years.

4, I was the Deputy Office Director of Fieldworks and has worked out of its
Philadelphia, PA, Las Vegas, NV, Pittsburgh, PA, Albany, GA and Meridian, ID offices.

5. As Deputy Office Director, working along with the Office Director, I hired,
trained and managed canvassers.

6. I served as the Deputy Office Director in the Pittsburgh office before it closed in
October 2016. I left in September 2016. }

7. I did not recommend or participate in Plaintiff's termination as Team Leader.

8. Fieldworks did not replace Plaintiffs position with a white Team Leader.

2949696_1.docx
9. I conduct no regular business, nor do I have any contacts, in Pennsylvania.

I, Zachary Reider, declare under penalty of perjury. that the foregoing is true and correct.

 

faf Qachany Reider

Zachary Reider

Dated: February 15, 2019

2949696_1.docx
